 76DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThomas Janitorial Service, Inc.andService Employ-ees InternationalUnion,Local87.Case 20-CA-2003530 July 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 29 October 1986 the National Labor Rela-tions Board issued its Order (not included in boundvolumes) in,the above-entitled proceeding, direct-ing Thomas Janitorial Service, Inc., inter alia, tomake whole employees Irma Adams, Robert Lee,and Rafael Roman Sr., for any loss of earningsthey may have suffered by reason of its discrimina-tion against them. A controversy having arisenover the amount of backpay due under the Board'sOrder, the-Regional Director for Region 20 on 26February= 1987 issued a backpay specification andnotice of hearing, alleging the amount of backpaydue the discriminatees and notifying the Respond-ent that it should file a timely answer. The Re-spondent failed to file an answer.On 19 May _1987 counsel for the General Coun-sel filed a Motion for Summary Judgment. On 21May 1987 the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why. the General Counsel's motion shouldnot be granted. The Respondent filed no response.The allegations in the motion are therefore undis-puted.The National Labor Relations Board has delegat-ed its authority in, this proceeding to a three-member panel.On the entire record the Board makes the fol-lowingRuling, on the,Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides that if an answer is not filed within21 days from the service of the specification theBoard may find the specification to be true. Thebackpay specification issued on 26 February 1987specifically states that the Respondent shall file ananswer within 21 days from the date of the specifi-cation, and that if the answer fails to deny thespecification's allegations in themanner requiredunder the Board's Rules and Regulations, and thefailure to do so is not adequately explained, the al-legations shall be deemed to be true.The backpay specification and notice of hearingissued by the Regional Director on 26 February1987 was mailed to the Respondent by regular mailon the same date. No answer having been received,the Regional Attorney notified the Respondent on7-April 1987, by certified mail, that if an answerwas not received by 14 April 1987 a Motion forSummary Judgment would be filed. The time forRespondent to file an answer was extended to 20April 1987 by letter of 14 April 1987. On 21 April1987, the Regional Director issued an order re-scheduling hearing from 29 April to 17 June 1987.On the same date the Regional Attorney served theRespondent, by certified mail, with the order re-scheduling hearing and the original backpay speci-fication and notice of hearing, noting in an accom-panying letter that the 26 February 1987 backpayspecification and notice of hearing may not havebeen properly served. The 21 April 1987 letter fur-ther notified the Respondent that an answer to thebackpay specification and notice of hearing must befiledwithin 21 days from the date of that letter bywhich the Board was then serving the backpayspecification and notice of hearing and the orderrescheduling hearing. No answer has been filed.Absent any explanation for the Respondent's fail-ure to file a timely answer, we grant the GeneralCounsel's Motion for Summary Judgment.Accordingly, the Board concludes that the netbackpay, due the discriminatees is as stated in thecomputations of the backpay specification, andorders the Respondent to pay those amounts.ORDERThe National Labor Relations Board orders thattheRespondent,Thomas Janitorial Service, Inc.,Oakland,California,its -officers,agents, successors,and assigns,make whole the discriminatees namedbelow by payment to them of the amounts follow-ing their names,plus interest to be computed in themanner prescribed-inNew Horizonsfor theRetard-ed,'and accrued to the date of payment,minus taxwithholdings required by law.Irma Adams$418.84RobertLee12,170.73Rafael Roman Sr.9,938.251283 NLRB 1173 (1987) Interest on and after 1 January 1987 will becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S.C § 6621 Interest onamounts accrued prior to 1 January 1987 shall be computed in accord-ance withFlorida Steel Corp.,231 NLRB 651 (1977)285 NLRB No. 15